              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                        :
AUTO EQUITY LOANS OF                    : Civil No. 1:19-CV-1590
DELAWARE, LLC,                          :
                                        :
            Plaintiff,                  :
                                        :
            v.                          :
                                        :
JOSH SHAPIRO, in His Official           :
Capacity as Attorney General of the     :
Commonwealth of Pennsylvania            :
                                        :
            Defendant.                  : Judge Sylvia H. Rambo

                                  ORDER
      In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that Josh Shapiro’s motion for reconsideration (Doc. 21) is DENIED.




                                      /s/ Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      UNITED STATES DISTRICT JUDGE



Dated: February 6, 2020
